Citation Nr: 1140262	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  05-32 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating higher than 20 percent for Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2005 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for Type II Diabetes Mellitus as a residual of exposure to herbicides (Agent Orange) and assigned an initial 20 percent rating for this disability retroactively effective from September 22, 2004, the date of receipt of this claim.  The Veteran wants a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a September 2011 Written Brief Presentation, the Veteran's representative raised the issue of entitlement to service connection for arteriosclerosis, to include as secondary to the service-connected Type II Diabetes Mellitus.  The issue of entitlement to a temporary total rating for surgery and convalescence related to the arteriosclerosis was also raised.  These additional claims have not been adjudicated by the RO, in the first instance, as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate development and consideration.  

FINDING OF FACT

As a result of his Type II Diabetes Mellitus, the Veteran has to restrict his diet and take oral medications; he is not additionally required to regulate his activities, however.

CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 percent for the Type II Diabetes Mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted further notice as to downstream questions, such as higher initial ratings and effective dates, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's statements, his service treatment records, and post-service VA treatment records have been associated with the claims folder.  The Veteran was also afforded VA examinations and the examination reports are in the claims folder and were reviewed by the Board.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claim.  The Veteran declined an opportunity to present oral testimony at a hearing.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.  

Finally, this appeal was remanded by the Board in February 2011.  The Board directed the RO to obtain VA outpatient treatment records from February 2005 to the present and afford the Veteran with a new VA examination.  There has been compliance with the remand directives.

Analysis

The Veteran's Type II Diabetes Mellitus is rated as 20-percent disabling under 38 C.F.R. § 4.119, DC 7913.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged" rating is required.  Fenderson, 12 Vet. App. at 126.

According to DC 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating requires insulin, a restricted diet, and regulation of activities.  An even higher rating of 60 percent if there is a requirement of insulin, restricted diet, and regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  The highest possible rating of 100 percent is assigned when there is the requirement of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  Note 1 to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.

VA outpatient treatment records dated from September 2004 to February 2005 show the Veteran was using oral medication for his diabetes, was following a 
low-fat diet, and was encouraged to exercise.  A February 2005 treatment note shows that he exercised a half hour daily.

The Veteran was afforded a VA Compensation and Pension (C&P) examination in February 2005.  He reported the onset of his diabetes mellitus was in September 2003.  He denied any hospitalizations for ketoacidosis or hypoglycemic reactions.  He reported that his blood sugar fluctuated between high and low.  He reported that he was on a restricted diet, but denied any restriction of activities on account of his diabetes.  He reported that he walked about four times a day for 10 minutes at a time.  He visited his diabetic provider once every six months.  He denied other symptoms such as loss of strength, anal pruritis, diabetic retinopathy, kidney problems, or hypertension.  He denied any heart condition secondary to diabetes mellitus.  He did report feeling a tingling sensation and numbness in his hands and feet, which had been present for a couple years.  Following a physical examination, the examiner's clinical diagnosis was diabetes mellitus, type 2, good control.  The examiner indicated that while there was a subjective complaint of tingling and numbness, there was no objective evidence of peripheral neuropathy of the upper or lower extremities.  The examiner further noted that there was no history or evidence of coronary artery disease, no evidence of kidney disease, and no indication that the Veteran's aortic valve stenosis was caused or aggravated by diabetes mellitus.

VA outpatient treatment records dated from February 2005 to March 2011 show the Veteran continued to follow a low fat diet, exercised, and took oral medications to control his diabetes mellitus.  There was no evidence of diabetic retinopathy on eye evaluations in April 2005 and April 2009.  Also, a diabetic foot examination conducted in March 2009 was normal.  Period neurologic evaluations of the bilateral upper and lower extremities did not result in any clinical findings of peripheral neuropathy.

The Veteran most recently underwent a VA C&P examination in March 2011.  The examiner noted that the current treatment of the Veteran's diabetes mellitus was oral medication.  The Veteran reported that he has episodes of hypoglycemic reactions or ketoacidosis, but only if he skips meals.  He also reported that he follows a restricted/special diet, but is not restricted in his ability to perform strenuous activities.  The Veteran denied symptoms of peripheral vascular disease (lower extremities), neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, and gastrointestinal disorders.  He did endorse symptoms of erectile dysfunction.  On physical examination, there were no diabetic skin abnormalities and no diabetic retinopathy.  Sensory examination was normal.  Following, review of the claims file and physical examination, the examiner stated that the Veteran's Type 2 diabetes did not manifest with visual impairment, cardiovascular disease, kidney disease, neurologic disease or amputation.  The examiner also opined that the diagnosis of erectile dysfunction was not a complication of diabetes as it manifested when the Veteran was in his twenties.  The examiner also indicated that the diagnosis of status post aortic valve replacement for aortic stenosis in 2003 was not a complication of diabetes and was not aggravated by diabetes as there is no link between aortic stenosis and diabetes mellitus.  

In an addendum submitted in April 2011, the VA examiner stated that there was no indication in the VA treatment records that any of the Veteran's physicians had required that he regulate his activities due to his diabetes mellitus.  The examiner also stated that it was his opinion that no regulation of activities is currently recommended or warranted due to the Veteran's diabetes mellitus.

The Board finds that the criteria for the higher 40 percent rating under DC 7913 have not been met at any time since the initial grant of service connection.  In reaching this conclusion, it is noted that the criteria for a higher rating under this diagnostic code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The medical evidence of record demonstrates that the Veteran's diabetes mellitus is currently treated by diet and oral hypoglycemic agents.  These manifestations meet the criteria for a 20 percent rating.  But he is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating.  In fact, to the contrary, VA records show that his diabetic regimen includes exercise (so the encouragement of physical activity, not restriction of it) in addition to controlling his diet and using oral hypoglycemic medications.  In addition, the March 2011 VA examiner opined that no regulation of activities is currently recommended or warranted due to the Veteran's diabetes mellitus.  In light of the foregoing, the Board concludes that the evidence is against the assignment of an evaluation higher than 20 percent for the diabetes mellitus under DC 7913 for any period of time which is covered by this appeal.  38 C.F.R. §§ 4.7, 4.21; see also Fenderson, 12 Vet. App. at 126.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's diabetes mellitus disability.  The Veteran's service-connected diabetes mellitus disability manifests with the need for oral medications and a restricted diet.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted. 

Finally, the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Veteran has not indicated, nor does the evidence suggest, that his diabetes mellitus prevents him from working.  Accordingly, the issue of entitlement to TDIU has not been raised in this claim.


ORDER

The claim for an initial rating higher than 20 percent for the Type II Diabetes Mellitus is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


